Title: From Thomas Jefferson to William Taylor, 6 November 1807
From: Jefferson, Thomas
To: Taylor, William


                        
                            Sir
                            
                            Washington Nov. 6. 07
                        
                        I recieved in due time your favor of the 15th. ult. covering John Perry’s order on me in favor of Kelly for
                            100. D. in the month of Nov. & 100. D. in December, with my acceptance. the two paiments shall be reduced into one &
                            remitted to you in the first week of the ensuing month. I salute you with respect.
                        
                            Th: Jefferson
                            
                        
                    